1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
     TIMELY INVENTIONS, LLC, a               Case No.: 2:17-cv-08853-AB (RAOx)
10   Delaware Limited Liability Company,
11                    Plaintiff,             [PROPOSED] ORDER DISMISSING
                                             CASE WITH PREJUDICE
12        v.
13   3M COMPANY, a Delaware
     Corporation,
14
                      Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
1          WHEREAS, on October 4, 2018, Plaintiff Timely Inventions, Inc. and
2    Defendant 3M Company (“the Parties”) filed, by and through their respective counsel,
3    their Notice of Settlement [Dkt. 73];
4          WHEREAS, on October 15, 2018, pursuant to Fed. R. Civ. P. 41(a)(2), the
5    Parties filed, by and through their respective counsel, a stipulation to the dismissal
6    with prejudice of this civil action in its entirety, including all claims and
7    counterclaims, with each party to bear its own attorneys’ fees and costs (“Stipulation”)
8    [Dkt. 76];
9          WHEREAS, in the Stipulation, the Parties requested that the Court retain
10   jurisdiction to enforce the terms of their settlement agreement under the authority of
11   Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381-82 (1994),
12         THEREFORE, it is hereby ORDERED that:
13         (i)    This action is hereby dismissed with prejudice in its entirety, including
14   all claims and counterclaims, with each party to bear its own attorneys’ fees and costs;
15   and
16         (ii)   The Court hereby retains jurisdiction to enforce the terms of the Parties’
17   settlement agreement under the authority of Kokkonen v. Guardian Life Ins. Co. of
18   America, 511 U.S. 375, 381-82 (1994).
19
20         IT IS SO ORDERED.
21
22   Dated: November 20, 2018        ____________________________________
                                     The Honorable André Birotte Jr.
23
                                     United States District Judge
24
25
26
27
28

                                              [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
